EXHIBIT 10.13

 

AGREEMENT

 

July 5, 2016

 

This Agreement among Flex Mining Ltd., a Delaware corporaton ("Flex"), Edwin
Morrow, an individual residing at 1002 Ermine Court, South Lake Tahoe, CA 96158
("Morrow"), Chris Vallos an individual residing at 573 Monroe Blvd, Painesville,
OH 44077 ("Vallos") and Gold Lakes Corp, a Nevada corporation ("Gold Lakes")

 

Witnesseth

 

Whereas Flex owns 22.1 million shares of common stock ("Gold Stock"), par value
$0.001 per share, of Gold Lakes; and

 

Whereas Morrow owns 200,000 shares of Gold Stock; and

 

Whereas Vallos owns 400,000 shares of Gold Stock; and

 

Whereas Gold Lakes wishes to issue 50,000 restricted shares of Gold Stock to
each of Morrow and Vallos upon their compliance with this agreement;

 

Now Therefore, Flex, Morrow, Vallos (collectively, the "Shareholders") and Gold
Lakes in exchange for the mutual promises expressed herein and for other good
and valuable consideration hereby agree as follows:

 

Section 1.Each of the Shareholders shall not, without the prior written consent
of a Board Resolution hereto, during the period commencing on the date hereof
and ending 120 days after the date hereof (the "Lock-Up Period"), directly or
indirectly (1) offer, pledge, assign, encumber, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, any shares of Gold Stock or any
securities directly or indirectly convertible into or exercisable or
exchangeable for Gold Stock owned either of record or beneficially (as defined
in the Securities Exchange Act of 1934, as amended (the "Exchange Act")) by such
Shareholder on the date hereof or hereafter acquired or (2) enter into any swap
or other agreement or arrangement that transfers, in whole or in part, any of
the economic consequences of ownership of the Gold Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Gold Stock or such other securities, in cash or otherwise, or publicly announce
an intention to do any of the foregoing.

 

Section 2. In furtherance of the foregoing, (1) each Shareholder consents to the
entry of stop transfer instructions with any duly appointed transfer agent for
the registration or transfer of the securities described herein against the
transfer of any such securities except in compliance with the foregoing
restrictions, and (2) Gold Lakes, and any duly appointed transfer agent for the
registration or transfer of the securities described herein, are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Agreement.

 

 1

 

 

Section 3. Each party hereto hereby represents and warrants that such party has
full power and authority to enter into this Agreement.

 

Section 4. Each party further understands that this Agreement is irrevocable and
shall be binding upon each party's heirs, legal representatives, successors and
assigns.

 

Section 5. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflict of laws
principles thereof.

 

Section 6. Provided that Morrow and Vallos has complied completely with the
terms of this agreement, at the end of the Lock-Up Period, Gold Lakes shall
issue to each of Morrow and Vallos 50,000 shares of Gold Stock, which stock
shall be restricted and shall bear a restrictive legend customarily placed on
restricted stock.

 

Wherefore this Agreement has been executed by the undersigned as of the date
first written above.

 



 

Flex Mining Ltd

    By:/s/ Christian Simmerling

 

Name:

Christian Simmerling   

 

/s/ Edwin Morrow

 

 

Edwin Morrow

 

 

 

 

 

 

/s/ Chris Vallos

 

 

Chris Vallos

 

 

 

 

 

 

Gold Lakes Corp

 

 

 

 

 

 

By:

/s/ Chris Vallos

 

 

Name:

Chris Vallos

 



 

 

2

 